Third District Court of Appeal
                               State of Florida

                       Opinion filed February 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1958
                      Lower Tribunal No. 15-23648A
                          ________________


                             Donnell Moss,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Zachary James, Judge.

     Donnell Moss, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and FERNANDEZ, and MILLER JJ.

     PER CURIAM.

     Affirmed.